Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND CONSENT

This Third Amendment to Credit Agreement and Consent, dated as of April 21, 2010
(this “Agreement”) is entered into by and among Angiotech Pharmaceuticals, Inc.,
a corporation organized under the laws of the Province of British Columbia,
Canada (“Parent”), each of Parent’s Subsidiaries identified on the signature
pages hereto (such Subsidiaries are referred to hereinafter each individually as
a “Borrower”, and collectively as the “Borrowers”), Wells Fargo Capital Finance,
LLC, a Delaware limited liability company formerly known as Wells Fargo
Foothill, LLC (“Foothill”), as administrative agent for the Lenders (in such
capacity, the “Agent”) and the lenders named on the signature pages hereto (the
“Lenders”).

WHEREAS, Parent, the Borrowers, Agent and the Lenders are parties to that
certain Credit Agreement, dated as of February 27, 2009, as amended by First
Amendment to Credit Agreement, dated as of May 29, 2009, and by Second Amendment
to Credit Agreement, dated as of November 23, 2009 (as the same may be further
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used in this Agreement and not defined
herein shall have the applicable meanings given to such terms in the Credit
Agreement); and

WHEREAS, Parent, the Borrowers, Agent and the Lenders agree to modify the Credit
Agreement on and subject to the terms set forth herein.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 3 below, the Credit Agreement is amended in the following
respects:

(a) Section 2.1(c) of the Credit Agreement is hereby amended by amending and
restating the first parenthetical in clause (ii) thereof as follows:

“(other than a Permitted Lien, except for Permitted Liens incurred pursuant to
clause (t) of the definition thereof).”

(b) Section 6.7(a)(i) of the Credit Agreement is hereby amended by (a) deleting
the term “and” immediately prior to clause (C) in such section and (b) adding
the following new clause (D) immediately after clause (C):

“and (D) optional prepayments or redemptions by a non-Loan Party to a Loan Party
of intercompany loans made by a Loan Party to a non-Loan Party,”



--------------------------------------------------------------------------------

(c) Section 6.15 of the Credit Agreement is hereby amended by amending and
restating clause (c) of the proviso contained therein as follows:

“(c) other than with respect to Inventory having an aggregate book value not to
exceed $100,000, the Administrative Borrower shall have delivered a copy of
(i) an Option™ IVC Filter Addendum to Agreement, substantially in the form of
Exhibit C-2 to this Agreement (the “Consignment Addendum”); (ii) an agreement
that contains all of the terms and conditions of the Consignment Addendum,
together with other terms and conditions agreed to by the applicable Loan Party
and the applicable customer that do not conflict with the terms and conditions
of the Consignment Addendum; or (iii) an agreement or addendum in form and
substance otherwise acceptable to Agent in its Permitted Discretion (which
acceptance shall be evidenced by a writing), in each case, duly executed by the
applicable Loan Party and the applicable customer.”

(d) Section 7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“Section 7 FINANCIAL COVENANTS

Parent and each Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, Parent and each Borrower
will comply with each of the following financial covenants:

(a) Minimum EBITDA. Achieve EBITDA, measured for each period of twelve
(12) consecutive fiscal months of Parent and its Subsidiaries for which the last
month ends on a date set forth below, of at least the amount set forth opposite
such date:

 

Applicable Amount   

Applicable Date

$38,256,000    January 31, 2010 $27,753,000    February 28, 2010 $31,326,000   
March 31, 2010 $30,077,000    April 30, 2010 $27,412,000    May 31, 2010
$27,670,000    June 30, 2010 $26,775,000    July 31, 2010 $23,411,000    August
31, 2010 $22,588,000    September 30, 2010 $22,010,000    October 31, 2010
$20,465,000    November 30, 2010

 

- 2 -



--------------------------------------------------------------------------------

Applicable Amount   

Applicable Date

$24,677,000    December 31, 2010 $25,000,000    January 31, 2011 $25,000,000   
February 28, 2011 $25,000,000    March 31, 2011 $30,000,000    April 30, 2011
$30,000,000    May 31, 2011 $30,000,000    June 30, 2011 $35,000,000    July 31,
2011 $35,000,000    August 31, 2011 $35,000,000    September 30, 2011
$50,000,000    The last day of each month thereafter

(b) Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio, measured
for each period of twelve (12) consecutive fiscal months of Parent and its
Subsidiaries for which the last month ends on a date set forth below, of at
least the ratio set forth opposite such date:

 

Applicable Ratio   

Applicable Date

1.1:1.0    January 31, 2010 0.57:1.0    February 28, 2010 0.67:1.0    March 31,
2010 0.62:1.0    April 30, 2010 0.53:1.0    May 31, 2010 0.56:1.0    June 30,
2010 0.52:1.0    July 31, 2010

 

- 3 -



--------------------------------------------------------------------------------

Applicable Ratio   

Applicable Date

0.43:1.0    August 31, 2010 0.44:1.0    September 30, 2010 0.45:1.0    October
31, 2010 0.41:1.0    November 30, 2010 0.55:1.0    December 31, 2010 0.60:1.0   
January 31, 2011 0.60:1.0    February 28, 2011 0.60:1.0    March 31, 2011
0.70:1.0    April 30, 2011 0.70:1.0    May 31, 2011 0.70:1.0    June 30, 2011
0.80:1.0    July 31, 2011 0.80:1.0    August 31, 2011 0.80:1.0    September 30,
2011 1.1:1.0    The last day of each month thereafter”

(e) The definition of “EBITDA” in Schedule 1.1 to the Credit Agreement is hereby
amended and restated in its entirety as follows:

“‘EBITDA’” means, with respect to any fiscal period, (a) Parent’s consolidated
net earnings (or loss), minus (b) to the extent added in determining such
consolidated earnings (or loss) for such period, the sum of (i) extraordinary
gains for such period, (ii) interest income for such period and (iii) foreign
exchange gains for such period, plus (c) to the extent deducted in determining
such consolidated earnings (or loss) for such period, the sum of (i) non-cash
extraordinary losses or impairments for such period, (ii) non-cash charges
relating to the issuance of Stock of Parent to directors, officers and employees
of Parent and its Subsidiaries pursuant to employee stock option plans (or other
employee incentive plans or other compensation arrangements) approved from time
to time by the Board of Directors, (iii) interest expense for such period,
(iv) income taxes for such period, (v) depreciation and amortization for such
period, (vi) foreign exchange losses for such period, (vii) in-process research
and

 

- 4 -



--------------------------------------------------------------------------------

development, asset acquisition or business combination related charges for any
period, in the case of each of clauses (a), (b) and (c) above, determined on a
consolidated basis in accordance with GAAP, and (viii) solely with respect to
any fiscal period ending during the period from January 1, 2009 through
December 31, 2009, non-cash adjustments, cash severance and restructuring costs
and business development costs in an aggregate amount not to exceed $10,550,000
for all fiscal periods ending during the period from January 1, 2009 through
December 31, 2009. Notwithstanding anything to the contrary contained in this
definition, the parties hereto hereby agree that solely for the purpose of the
calculation of the financial covenants set forth in Section 7 of the Agreement,
EBITDA of Parent and its Subsidiaries for any fiscal month during the fiscal
year of Parent and its Subsidiaries ended December 31, 2008 shall be the amount
set forth in the letter agreement, dated as of the Closing Date, by and among
Parent, Borrowers and Agent.”

(f) The definition of “Permitted Liens” in Schedule 1.1 to the Credit Agreement
is hereby amended by (i) deleting the term “and” at the end of clause
(s) thereof, (ii) redesignating the existing clause (t) thereof as clause (u),
and (iii) inserting the following new clause (t) immediately after clause
(s) thereof:

“Liens on the assets of the Loan Parties as security for surety bonds issued for
the benefit of state Governmental Authorities, provided that the aggregate
amount of Indebtedness secured by any such Lien shall not exceed $100,000
outstanding at any given time and the aggregate amount of Indebtedness secured
by all Liens granted or incurred pursuant to this clause (t) shall not exceed
$400,000 outstanding at any given time; and”

(g) Clause (b) of the definition of “Eligible Equipment” in Schedule 1.1 to the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(b) it is not located at one of the locations in the United States set forth on
Schedule E-2; provided that this clause (b) shall not apply to Equipment with a
net book value not to exceed $950,000 that is owned by Quill Medical, Inc. and
leased to Angiotech Puerto Rico, Inc. so long as such Equipment is located at
Road 459, KM 0.6, Montana Industrial Park, Aguadilla, Puerto Rico 00603 and
Angiotech Puerto Rico, Inc. has entered into a Collateral Access Agreement
covering such Equipment located at such location,”

(h) Exhibit C-2 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B to this Agreement.

(i) Schedule D-1 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit C to this Agreement.

(j) Schedule I-1 to the Credit Agreement is hereby amended by deleting Angiotech
Puerto Rico, Inc. from such schedule.

(k) Schedule P-2 to the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit D to this Agreement.

 

- 5 -



--------------------------------------------------------------------------------

2. Consent. Subject to the satisfaction of the conditions set forth in Section 3
below, the Agent and the Lenders hereby consent to

(a) Parent assuming Angiotech International AG’s obligations under an
intercompany loan payable to PBN Medicals Denmark A/S in an amount of 5,260,000
CHF in exchange for an account receivable from Angiotech International AG in an
amount of 5,260,000 CHF; provided that (i) Parent assumes such Indebtedness
within sixty days after the Amendment Effective Date, (ii) Parent provides
written notice to the Administrative Agent of the exact date that it will assume
such Indebtedness at least 3 Business Days in advance thereof, (iii) immediately
after Parent assumes such Indebtedness, Parent repays it in full and (iv) within
10 Business Days of Parent assuming such Indebtedness, PBN Medicals Denmark A/S
makes a cash dividend payment to Manan Medical Products, Inc. of at least
$7,000,000,

(b) Subsidiaries of Parent that are CFCs maintaining in Deposit Accounts not
subject to Control Agreements an aggregate amount of up to $17,000,000
(calculated at current exchange rates) for not more than 10 Business Days after
Parent’s assumption of the Indebtedness referred to in clause (a)(i) above in
order to consummate the transactions referred to in clause (a) above,

(c) within 10 Business Days of Parent’s assumption of the Indebtedness referred
to in clause (a)(i) above, Angiotech Capital, LLC distributing intercompany
Indebtedness owed to it by Angiotech International AG and Angiodevice
International GmbH in an amount of 1,600,000 CHF and 14,600,000 CHF,
respectively, to Parent,

(d) immediately after the consummation of the transaction referred to in clause
(c) above, (i) Parent forgiving in full intercompany indebtedness owed to it by
Angiotech International AG in an amount of 5,260,000 CHF, (ii) Parent forgiving
in full intercompany indebtedness owed to it by Angiotech International AG in an
amount of 1,600,000 CHF, (iii) Parent forgiving in full intercompany
indebtedness owed to it by Angiodevice International GmbH in an amount of
14,600,000 CHF, (iv) Angiotech Capital, LLC forgiving in full intercompany
indebtedness owed to it by Angiotech International AG in an amount of 5,300,000
CHF and (v) Medical Device Technologies, Inc. forgiving intercompany
indebtedness owed to it by Angiotech Switzerland SA in an amount of 1,330,000
CHF,

(e) Angiotech Puerto Rico, Inc. being designated as a non-Inactive Subsidiary
for purposes of the Credit Agreement without complying with the provisions of
Section 5.11 of the Credit Agreement with respect to the designation of Inactive
Subsidiaries as non-Inactive Subsidiaries,

(f) the (i) lease of Equipment having a net book value not to exceed $950,000 by
Quill Medical, Inc. to Angiotech Puerto Rico, Inc. and (ii) the sale by
Angiotech Puerto Rico, Inc. of Quill SRS products to Surgical Specialties
Corporation, in each case, on terms which do not satisfy the criteria set forth
in Section 6.12 of the Credit Agreement, and

(g) the maintenance of the Equipment specified in clause (f) above at Road 459,
KM 0.6, Montana Industrial Park, Aguadilla, Puerto Rico 00603 so long as
Angiotech Puerto Rico, Inc. has entered into a Collateral Access Agreement
covering such Equipment located at such location.

 

- 6 -



--------------------------------------------------------------------------------

3. Conditions to Effectiveness. This Agreement shall become effective (the
“Amendment Effective Date”) when all of the following conditions have been
satisfied:

(a) Agent shall have received a copy of this Agreement duly executed by Parent,
the Borrowers and the Lenders;

(b) Agent shall have received a copy of the Consent and Affirmation set forth as
Exhibit A to this Agreement duly executed by the Guarantors;

(c) Agent shall have received an amended and restated Schedule 4.1(c) to the
Credit Agreement, reflecting the capitalization of Parent’s Subsidiaries on the
Amendment Effective Date;

(d) Agent shall have received a Pledged Interest Addendum, substantially in the
form of Exhibit E to this Agreement, duly executed by each Loan Party;

(e) as of the Amendment Effective Date, the representations and warranties of
Parent and the Borrowers herein, in Section 4 of the Credit Agreement and in
each other Loan Document shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) after giving effect to this Agreement on and as
of the Amendment Effective Date as though made on and as of such date (except to
the extent such representations and warranties expressly relate to an earlier
date), and no Default or Event of Default shall have occurred and be continuing
on the Amendment Effective Date or would result from this Agreement becoming
effective in accordance with its terms;

(f) the Borrowers shall have paid to Agent a fully earned and nonrefundable
amendment fee equal to $250,000;

(g) the Borrowers shall have paid all Lender Group Expenses incurred in
connection with (i) the preparation, execution and delivery of this Agreement
and (ii) the transactions evidenced hereby and by the other Loan Documents, and
the Borrowers shall have paid all fees due and payable pursuant to this
Agreement and the other Loan Documents; and

(h) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance reasonably satisfactory to Agent.

4. Representations and Warranties. Parent and each of the Borrowers represents
and warrants as follows:

(a) As to each such Person, the execution, delivery and performance by such
Person of this Agreement, and the performance by such Person of the Credit
Agreement as amended hereby, have been duly authorized by all necessary action
on the part of such Person, and such Person has all requisite power and
authority to enter into this Agreement and to carry out the transactions
contemplated hereby and by the Credit Agreement as amended hereby.

 

- 7 -



--------------------------------------------------------------------------------

(b) This Agreement, and the Credit Agreement as amended hereby, is the legally,
valid and binding obligations of each such Person, enforceable against each such
Person in accordance with its terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

(c) The representations and warranties contained in Section 4 of the Credit
Agreement are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) after giving effect to this Agreement on and as of the Amendment
Effective Date as though made on and as of the Amendment Effective Date (except
to the extent such representations and warranties expressly relate to an earlier
date), and no Event of Default or Default has occurred and is continuing on and
as of the Amendment Effective Date, or would result from this Agreement becoming
effective in accordance with its terms.

5. Release. Parent and each of the Borrowers may have certain Claims against the
Released Parties, as those terms are defined below, regarding or relating to the
Credit Agreement or the other Loan Documents. Agent, the Lenders, Parent and the
Borrowers desire to resolve each and every one of such Claims in conjunction
with the execution of this Agreement and thus Parent and each of the Borrowers
makes the releases contained in this Section 4. In consideration of Agent and
the Lenders entering into this Agreement, Parent and each of the Borrowers
hereby fully and unconditionally releases and forever discharges each of Agent
and the Lenders, and their respective directors, officers, employees,
subsidiaries, Affiliates, attorneys, agents and representatives, (collectively,
the “Released Parties”), of and from any and all claims, allegations, causes of
action, costs or demands and liabilities, of whatever kind or nature, up to and
including the date on which this Agreement is executed, whether known or
unknown, liquidated or unliquidated, fixed or contingent, asserted or
unasserted, foreseen or unforeseen, matured or unmatured, suspected or
unsuspected, anticipated or unanticipated, which Parent or any Borrower has,
had, claims to have had or hereafter claims to have against the Released Parties
by reason of any act or omission on the part of the Released Parties, or any of
them, occurring prior to the date on which this Agreement is executed, including
all such loss or damage of any kind heretofore sustained or that may arise as a
consequence of the dealings among the parties up to and including the date on
which this Agreement is executed, regarding or relating to the Credit Agreement,
any of the Loan Documents, the Advances or any of the other Obligations,
including administration or enforcement thereof (collectively, the “Claims”).
Parent and each of the Borrowers represents and warrants that it has no
knowledge of any Claim by it against the Released Parties or of any facts or
acts of omissions of the Released Parties which on the date hereof would be the
basis of a Claim by Parent or any of the Borrowers against the Released Parties
which is not released hereby. Parent and each of the Borrowers represents and
warrants that the foregoing constitutes a full and complete release of all
Claims.

 

- 8 -



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) Continued Effectiveness of the Credit Agreement. Except as otherwise
expressly provided herein, the Credit Agreement and the other Loan Documents
are, and shall continue to be, in full force and effect and are hereby ratified
and confirmed in all respects, except that on and after the Amendment Effective
Date (i) all references in the Credit Agreement to “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended by this Agreement, and (ii) all
references in the other Loan Documents to the “Credit Agreement”, “thereto”,
“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Agreement. To the
extent that the Credit Agreement or any other Loan Document purports to pledge
to Agent, or to grant to Agent, a security interest or lien, such pledge or
grant is hereby ratified and confirmed in all respects. Except as expressly
provided herein, the execution, delivery and effectiveness of this Agreement
shall not operate as a waiver or an amendment of any right, power or remedy of
Agent and the Lenders under the Credit Agreement or any other Loan Document, nor
constitute a waiver or an amendment of any provision of the Credit Agreement or
any other Loan Document.

(b) Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Delivery of an
executed counterpart of this Agreement by telefacsimile or other electronic
method of transmission shall be equally as effective as delivery of an original
executed counterpart of this Agreement.

(c) Headings. Headings and numbers have been set forth herein for convenience
only.

(d) Amendment as Loan Document. The Borrowers each hereby acknowledge and agree
that this Agreement constitutes a “Loan Document” under the Credit Agreement.
Accordingly, it shall be an Event of Default under the Credit Agreement if
(i) any representation or warranty made by Parent or any Borrower under or in
connection with this Agreement shall have been not true and correct in all
material respects when made, or (ii) Parent or any Borrower shall fail to
perform or observe any term, covenant or agreement contained in this Agreement.

(e) Governing Law. THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

(f) Waiver of Jury Trial. PARENT AND EACH BORROWER AND EACH MEMBER OF THE LENDER
GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF ANY OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. PARENT AND EACH
BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Remainder of this page intentionally left blank]

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

ANGIOTECH PHARMACEUTICALS, INC.,

as Parent

By:   /s/ Jay Dent Title:   Senior Vice President, Finance

AFMEDICA, INC.,

as a Borrower

By:   /s/ Jay Dent Title:   Treasurer

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.,

as a Borrower

By:   /s/ David D. Phinney Title:   Secretary

ANGIOTECH AMERICA, INC.,

as a Borrower

By:   /s/ Jay Dent Title:   Senior Vice President, Finance



--------------------------------------------------------------------------------

ANGIOTECH BIOCOATINGS CORP.,

as a Borrower

By:   /s/ Jay Dent Title:   Treasurer

ANGIOTECH CAPITAL, LLC,

as a Borrower

By:   /s/ David D. Phinney Title:   Manager

ANGIOTECH PHARMACEUTICALS (US), INC.,

as a Borrower

By:   /s/ Jay Dent Title:   Senior Vice President, Finance

B.G. SULZLE, INC.,

as a Borrower

By:   /s/ David D. Phinney Title:   Secretary

MANAN MEDICAL PRODUCTS, INC.,

as a Borrower

By:   /s/ David D. Phinney Title:   Secretary



--------------------------------------------------------------------------------

MEDICAL DEVICE TECHNOLOGIES, INC.,

as a Borrower

By:   /s/ David D. Phinney Title:   Secretary

NEUCOLL, INC.,

as a Borrower

By:   /s/ Jay Dent Title:   Treasurer

QUILL MEDICAL, INC.,

as a Borrower

By:   /s/ Jay Dent Title:   Treasurer

SURGICAL SPECIALTIES CORPORATION,

as a Borrower

By:   /s/ David D. Phinney Title:   Secretary



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC,

as Agent and as a Lender

By:   /s/ Dennis J. Rebman Title:   V. P.



--------------------------------------------------------------------------------

EXHIBIT A

[See Attached]



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

The parties hereto (each, individually, a “Guarantor” and, collectively, the
“Guarantors”) each hereby (i) acknowledges receipt of a copy of the Third
Amendment to Credit Agreement and Consent (the “Amendment”; capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in that certain Credit Agreement, dated as of February 27, 2009, (as
amended through and including the date of the Amendment), by and among Angiotech
Pharmaceuticals, Inc., a corporation organized under the laws of the Province of
British Columbia, Canada (“Parent”), each of Parent’s Subsidiaries identified on
the signature pages thereto (the “Borrowers”), Wells Fargo Capital Finance, LLC,
a Delaware limited liability company formerly known as Wells Fargo Foothill,
LLC, as the arranger and administrative agent for the Lenders (in such capacity,
the “Agent”) and the lenders named on the signature pages thereto (the
“Lenders”)), (ii) consents to Parent’s and each Borrower’s execution and
delivery of the Amendment; (iii) affirms that nothing contained in the Amendment
shall modify in any respect whatsoever any Loan Document to which it is a party
except as expressly set forth therein; and (iv) reaffirms its obligations under
each of the other Loan Documents to which it is a party (collectively, the
“Reaffirmed Loan Documents”). Although each Guarantor has been informed of the
matters set forth herein and has acknowledged and agreed to same, each Guarantor
reaffirms and acknowledges that its right to receive notices in the future are
limited by the waivers set forth in Section 6 of that certain General Continuing
Guaranty, dated as of February 27, 2009, by and among the Guarantors and the
Agent, and nothing contained in this Consent and Reaffirmation shall be deemed
to alter such waivers.

Each of the Guarantors may have certain Claims against the Released Parties, as
those terms are defined below, regarding or relating to the Credit Agreement or
the other Loan Documents. Agent, the Lenders and the Guarantors desire to
resolve each and every one of such Claims in conjunction with the execution of
this Consent and Reaffirmation and thus each of the Guarantors makes the
releases contained in this paragraph. In consideration of Agent and the Lenders
entering into the Amendment, each of the Guarantors hereby fully and
unconditionally releases and forever discharges each of Agent and the Lenders,
and their respective directors, officers, employees, subsidiaries, Affiliates,
attorneys, agents and representatives (collectively, the “Released Parties”), of
and from any and all claims, allegations, causes of action, costs or demands and
liabilities, of whatever kind or nature, up to and including the date on which
this Consent and Reaffirmation is executed, whether known or unknown, liquidated
or unliquidated, fixed or contingent, asserted or unasserted, foreseen or
unforeseen, matured or unmatured, suspected or unsuspected, anticipated or
unanticipated, which any Guarantor has, had, claims to have had or hereafter
claims to have against the Released Parties by reason of any act or omission on
the part of the Released Parties, or any of them, occurring prior to the date on
which this Consent and Reaffirmation is executed, including all such loss or
damage of any kind heretofore sustained or that may arise as a consequence of
the dealings among the parties up to and including the date on which this
Consent and Reaffirmation is executed, regarding or relating to the Credit
Agreement, any of the Loan Documents, the Advances or any of the other
Obligations, including administration or enforcement thereof (collectively, the
“Claims”). Each of the Guarantors represents and warrants that it has no
knowledge of any Claim by it against the Released Parties or of any facts or
acts of



--------------------------------------------------------------------------------

omissions of the Released Parties which on the date hereof would be the basis of
a Claim by the Guarantors against the Released Parties which is not released
hereby. Each of the Guarantors represents and warrants that the foregoing
constitutes a full and complete release of all Claims.

The undersigned further agree that after giving effect to the Amendment, each
Reaffirmed Loan Document shall remain in full force and effect.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

ANGIOTECH PHARMACEUTICALS, INC.,

a corporation organized under the laws of the Province of British Columbia,
Canada

By:   /s/ Jay Dent Title:   Senior Vice President, Finance

0741693 B.C. LTD.,

a corporation organized under the laws of the Province of British Columbia,
Canada

By:   /s/ Jay Dent Title:   Senior Vice President, Finance

3091796 NOVA SCOTIA COMPANY,

a corporation organized under the laws of the Province of Nova Scotia, Canada

By:   /s/ Jay Dent Title:   President & Secretary

ANGIOTECH FLORIDA HOLDINGS, INC.,

a Delaware corporation

By:   /s/ David D. Phinney Title:   Vice President & Secretary

ANGIOTECH INTERNATIONAL HOLDINGS, CORP.,

a corporation organized under the laws of the Province of Nova Scotia, Canada

By:   /s/ Jay Dent Title:   President & Secretary



--------------------------------------------------------------------------------

ANGIOTECH INVESTMENT PARTNERSHIP,

a general partnership organized under the laws of the Province of British
Columbia, Canada

 

By:     its partners

Angiotech Pharmaceuticals, Inc. By:   /s/ Jay Dent Title:   Senior Vice
President, Finance 3091796 Nova Scotia Company By:   /s/ Jay Dent Title:  
President & Secretary